ORDER
Comes now the Appellant, by counsel, and files herein Petition to Consider an Interlocutory Appeal, seeking, pursuant to Appellate Rule 4(B)(6)(b) to appeal the interlocutory order of the trial court which denied the Defendant's Motion to Dismiss/or the Defendant's Motion to Suppress the Results of a Chemical Blood Test;
The Court having examined said Petition, noting that former Appellate Rule 4(B)(6) has been superceded by Appellate Rule 14(B), effective as of January 1, 2001, noting that the Appellant's Proof of Service does not reflect that he served the Office of the Attorney General of the State of Indiana with a copy of his Petition, noting that the trial court, in its order granting Petition to Certify Questions for *1195Interlocutory Appeal did not make any of the findings comprising grounds for interlocutory appeal as set out in Appellate Rule 14(B)(1)(c) and being duly advised, now FINDS AND ORDERS that the Appellant's Petition to Consider an Interlocutory Appeal should be and the same is denied. Dingman v. State, 602 N.E.2d 184 (Ind.App.1992); Wesley v. State, 696 N.E.2d 882 (Ind.App.1998).
SHARPNACK, BAILEY, J.J., HOFFMAN, Sr.J., concur.